Citation Nr: 9918720	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-17 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for arteriosclerotic 
vascular disease claimed as a residual of cold exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

In the veteran's November 1998 substantive appeal, he 
requested a personal hearing before a member of the Board to 
be conducted at the RO.  The record does not indicate that 
such a hearing was scheduled.  However, in a May 20, 1999 
letter to the veteran, the RO informed him that his appeal 
was being certified to the Board for disposition, and that 
his claims file was also being transferred to the Board for 
review.  That letter also informed the veteran that he had 90 
days to request a personal hearing, if he so desired.  A June 
22, 1999 Report of Contact between the Board and the veteran 
indicates that the veteran requested that he be scheduled for 
a Board videoconference hearing at the Lincoln, Nebraska, RO.  
Accordingly, the veteran's appeal must be remanded to the 
Lincoln RO for the scheduling of that hearing.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to comply with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The RO should properly schedule the 
veteran for a videoconference hearing 
before a member of the Board, at the 
Lincoln, Nebraska, RO, as soon as is 
practicable.


The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


